Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Preliminary amendment filed on 04/14/2020.
Claims 2-21 are pending with claims 2, 10, and 18 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10560941. Although the claims at issue are not identical, they are not patentably distinct from each other because


Claim 1 of the Patent Number 10560941
A method performed by one or more computing devices, the method comprising:
A method performed by one or more computing devices, the method comprising:
obtaining data indicating a target value for a communication parameter of a wireless communication channel on which a transmitter is configured to transmit data;
determining, for each of one or more communication parameters of the wireless communication channel, a target value for the communication parameter;
identifying a maximum rate of change for the communication parameter, the maximum rate of change being a rate at which the communication parameter can be changed while data continues to be transferred on the wireless communication channel;
identifying a rate of change for each of the one or more communication parameters, the rate of change for each communication parameter being a rate at which the communication parameter can be changed over time while continuing to transfer data on the wireless communication channel;
providing, to the transmitter, data that causes the transmitter to gradually adjust the communication parameter at a rate of change that is less than or equal to the maximum rate of change for the communication parameter until the communication parameter reaches the 




Claim 3  of the application serial number 16/774,029
Claim 1 of the Patent Number 10560941
wherein the communication parameter comprises at least one of a center frequency of the wireless communication channel or a frequency bandwidth of the wireless communication channel. 
the one or more communication parameters including at least one of (i) a center frequency of the wireless communication channel or (ii) a frequency bandwidth of the wireless communication channel;












Claim 3 of the Patent Number 10560941
wherein: the transmitter comprises a satellite transmitter that communicates with a satellite receiver; and the satellite transmitter transmits data to the satellite receiver by way of a satellite and using a satellite communication link over the wireless communication channel. 
wherein: the transmitter comprises a satellite transmitter; the receiver comprises a satellite receiver; and the satellite transmitter transmits data to the satellite receiver by way of a satellite and using a satellite communication link over the wireless communication channel.



Claim 10   is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10560941. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 10 of the application serial number 16/774,029
Claim 10 of the Patent Number 10560941
A system comprising:
A system comprising:
a data processing apparatus; and a computer storage medium storing instructions that, when executed by the data processing apparatus, cause the 

obtaining data indicating a target value for a communication parameter of a wireless communication channel on which a transmitter is configured to transmit data;
determining, for each of one or more communication parameters of the wireless communication channel, a target value for the communication parameter,
identifying a maximum rate of change for the communication parameter, the maximum rate of change being a rate at which the communication parameter can be changed while data continues to be transferred on the wireless communication channel;
identifying a rate of change for each of the one or more communication parameters, the rate of change for each communication parameter being a rate at which the communication parameter can be changed over time while continuing to transfer data on the wireless communication channel;
providing, to the transmitter, data that causes the transmitter to gradually adjust the communication parameter at a rate of change that is less than or equal to the maximum rate of change for the communication parameter until the communication parameter reaches the target value for the communication parameter. 
providing, to the transmitter and for each of the one or more communication parameters, data that causes the transmitter to gradually adjust the communication parameter using the rate of change for the communication parameter until the communication parameter reaches the target value for the communication parameter.

Claim 10 of the Patent Number 10560941
wherein the communication parameter comprises at least one of a center frequency of the wireless communication channel or a frequency bandwidth of the wireless communication channel. 
the one or more communication parameters including at least one of (i) a center frequency of the wireless communication channel or (ii) a frequency bandwidth of the wireless communication channel;




Claim 16 of the application serial number 16/774,029
Claim 12 of the Patent Number 10560941
the transmitter comprises a satellite transmitter that communicates with a satellite receiver; and the satellite transmitter transmits data to the satellite receiver by way of a satellite and using a satellite communication link over the wireless communication channel. 
wherein: the transmitter comprises a satellite transmitter; the receiver comprises a satellite receiver; and the satellite transmitter transmits data to the satellite receiver by way of a satellite and using a satellite communication link over the wireless communication channel.




Claim 18   is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10560941. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 18 of the application serial number 16/774,029
Claim 19 of the Patent Number 10560941
A non-transitory computer readable medium comprising instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising:
A non-transitory computer readable medium comprising instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising:
obtaining data indicating a target value for a communication parameter of a wireless communication channel on which a transmitter is configured to transmit data;
determining, for each of one or more communication parameters of the wireless communication channel, a target value for the communication parameter;
identifying a maximum rate of change for the communication parameter, the maximum rate of change being a rate at which the communication parameter can be changed while data continues to be transferred on the wireless communication channel;
identifying a rate of change for each of the one or more communication parameters, the rate of change for each communication parameter being a rate at which the communication parameter can be changed over time while continuing to transfer data on the wireless communication channel;

providing, to the transmitter and for each of the one or more communication parameters, data that causes the transmitter to gradually adjust the communication parameter using the rate of change for the communication parameter until the communication parameter reaches the target value for the communication parameter.



Claim 19 of the application serial number 16/774,029
Claim 19 of the Patent Number 10560941
wherein the communication parameter comprises at least one of a center frequency of the wireless communication channel or a frequency bandwidth of the wireless communication channel. 
the one or more communication parameters including at least one of (i) a center frequency of the wireless communication channel or (ii) a frequency bandwidth of the wireless communication channel;




Allowable Subject Matter
Claims 4-7, 9, 12-15, 17, 20-21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHUONG T HO/Examiner, Art Unit 2412